DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 8, 2021 is acknowledged and has been entered.  Claims 15, 35, 45-47, and 49 have been canceled.  Claims 5, 11, 20-23, and 27 have been amended. 

2.	As before noted, Applicant elected the species of the invention in which the antigen specific targeting region has a decrease in activity in an assay at normal physiological condition compared to an antigen specific targeting region of the parent protein or the domain thereof and an increase in activity in an assay under an aberrant condition that deviates from a normal range of physiological conditions compared to an antigen specific targeting region of the parent protein or the domain thereof, in which the at least one antigen specific targeting region is an antibody, in which the transmembrane domain is a transmembrane domain of CD3, in which the intracellular signaling domain is the cytoplasmic domain of a human CD3 chain, in which the target antigen is CD22, and in which the normal physiological condition is pH.

3.	Claim are pending in the application and have been examined.

Information Disclosure Statement
4.	The information disclosures filed December 8, 2021 and December 28, 2021 have been considered.  An initialed copy of each is enclosed.

Election/Restriction
5.	As before noted, the restriction and election requirement set forth in the Office action mailed April 11, 2018 has been withdrawn in part so as to rejoin the elected species of the invention in which the antigen specific targeting region has a decrease in 

6.	As before noted, the restriction and election requirement set forth in the Office action mailed April 11, 2018 has been withdrawn in part so as to rejoin the elected species of the invention in which the target antigen is CD22 and the non-elected species in which the target antigen is a tyrosine kinase growth factor receptor.

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/043,067 is acknowledged.  
However, claims 5-7, 9, 11, 18-23, 26, 27, 48, 50, and 51 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the 

Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 8, 2021. 

Claim Objections
9.	Claim 27 is objected to because the claim recites, “transmembrane domains of a Type I transmembrane protein”.  It is submitted that the claim should read, “a transmembrane domain of a Type I transmembrane protein”. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 5 and 7 are indefinite for the following reasons:
(a)	Claim 5, as presently amended, recites the limitation, “wherein said evolving step also results in a mutant antibody or antibody fragment containing the chimeric antigen receptor”.  As previously explained the specification does not describe “a mutant antibody or antibody fragment containing a chimeric antigen receptor” such as one that might be produced according to claim 27, but moreover it is not even clear what this is.  Accordingly it is submitted that it is not clear how the claim should be construed or what subject matter it is that is regarded as the invention.  Still, given that the evolving step does not actually “result” in anything according to the language of claim 27,1 it is not clear 
(b)	Claim 7 recites the limitation, “the at least one antigen specific targeting region”.  The preceding claim, even as presently amended, does not refer to at least one antigen specific targeting region (as it only refers to “an antigen specific targeting region”).  Thus, the language of the preceding claim does not provide antecedent basis for the limitation by claim 7, but moreover it is unclear how the claims should be construed because according to claim 27 the chimeric antigen receptor (CAR) comprises “an antigen specific targeting region” (i.e., it comprises one antigen specific targeting region and not necessarily more than one), whereas there according to claim 7 there is at least an implication that the CAR can comprise more than one antigen specific targeting region.  So then what is it that is regarded as the invention?  Is it a method that produces a CAR comprising “an antigen specific targeting region” or is it a method that produces a CAR comprising at least one antigen specific targeting region”?     
For the above reasons it is submitted that claims 5 and 7 cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 

13.	Claims 5-7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method for producing a chimeric antigen receptor (CAR), an expression vector comprising a nucleotide sequence encoding the CAR, and a genetically engineered cytotoxic cell comprising an expression vector comprising a nucleotide sequence encoding the CAR, as well as a composition comprising the CAR or a genetically engineered cytotoxic cell expressing the CAR.
According to claim 27, as presently amended, the method for producing a chimeric antigen receptor (CAR) produces a CAR, which comprises a transmembrane domain capable of spanning the plasma membrane of a cytotoxic cell,3 wherein said transmembrane domain is an artificial hydrophobic sequence.  Presumably the transmembrane domain is a polypeptide comprising a “hydrophobic sequence” of amino acids, but it need not comprise any particular structure and therefore it is understood that the claims are directed to any of a genus of CARs comprising transmembrane domains that may differ rather substantially in structure.  The specification does not appear to describe even a single transmembrane domain, which is capable of spanning the plasma membrane of a cytotoxic cell and which is a polypeptide comprising a “hydrophobic sequence” of amino acids.  The specification discloses only that the transmembrane domain of which the CAR may be comprised can be “an artificial hydrophobic sequence” (paragraph [000157] at pages 35 and 36), but otherwise it does not describe with any clarity or particularity a CAR comprising a non-naturally occurring transmembrane domain or a synthetic or artificial transmembrane domain, which is a polypeptide comprising a “hydrophobic sequence” of amino acids.  Moreover the specification is devoid of guidance as to how one should proceed to identify a polypeptide comprising a “hydrophobic sequence” of amino acids, which is suitably used in constructing a CAR that is capable a priori that just any given polypeptide comprising a “hydrophobic sequence” of amino acids will make a suitable transmembrane domain and therefore the polypeptides that are suitably used in constructing a CAR that is capable of being used in the manner intended thereof must be identified by empirical testing.  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  
To further elaborate upon this issue, as noted in the preceding Office action, while the specification discloses that the “transmembrane domain” of a chimeric antigen receptor (CAR) is a region thereof that is “capable of spanning the plasma membrane of the cytotoxic cells” (paragraph [0157] of the published application), the chimeric antigen receptor to which the claims are directed is not necessarily expressed by a cytotoxic cell. (Notably the point here is that if the CAR to which the claims is directed is not expressed by a cytotoxic cell, the disclosure that the “transmembrane domain” of the CAR is a region thereof that is “capable of spanning the plasma membrane of the cytotoxic cells” is perhaps irrelevant, but even then limitations are not to be read into the claims from the disclosure and it must not be presumed that the CAR is expressed by a cytotoxic cell or, as it would follow, that the transmembrane domain is a polypeptide that is capable of traversing the plasma membrane of a cytotoxic cell, since, again, the CAR is not necessarily expressed by a cytotoxic cell.)  Nevertheless, since claim 27 has been amended to expressly recite the transmembrane domain is “capable of spanning the plasma membrane of the cytotoxic cells”, it would appear that this portion of the chimeric antigen receptor is also described by its function alone (i.e., it must span the plasma membrane of cytotoxic cells).  It must comprise “an artificial hydrophobic sequence” but otherwise it need not have any particular structure features.  Since it need not have any particular structural features (e.g., a particular amino acid sequence), it would seem that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the transmembrane domains of which the claimed chimeric antigen receptors might be comprised and their common ability to span the plasma membrane of a cytotoxic cell.  Although the specification names exemplary 
Then, too, as also mentioned in the preceding Office action, it is not reasonably expected that a polypeptide comprising any given “artificial hydrophobic sequence” will be found to be suitable.  This again is because it is understood that a transmembrane domain must comprise an amino acid sequence of a sufficient length to traverse the plasma membrane of a cell at least once and even though claim 27, as presently amended, recites the transmembrane domain is “capable of spanning the plasma membrane of [a] cytotoxic cell”, it is unclear what length the sequence of a polypeptide that spans the plasma membrane of a cytotoxic cell must be (since again the specification does not actually describe the transmembrane domain as necessarily comprising an amino acid sequence of any particular length).  Still, as previously stated, it is submitted that it is not every polypeptide comprising an hydrophobic sequence that will prove capable of forming a structure that will function as a transmembrane domain that is capable of traversing the plasma membrane of a cytotoxic cell, which is suitably used in constructing a chimeric antigen receptor.  Even if presumably the transmembrane domain to be used is a single-pass transmembrane domain (i.e., a domain that traverses the plasma membrane of a cell only once), not all polypeptides of an artificial hydrophobic sequence necessarily form a helical structure;4 however, regardless of their structures, not all naturally occurring transmembrane domains are equivalent.  
Then, as explained in the preceding Office action, no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12):  transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). It is therefore reasonable to question whether a CAR such as that to which claim 1 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, will function as it should. 
This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  
Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising any given “transmembrane domain” consisting of an artificial amino acid sequence of hydrophobics amino acids, provided that whatever its structure it is capable of traversing the plasma membrane of a cytotoxic cell, but not necessarily a hinge or spacer domain,5 it is submitted that the description of an exemplary CAR by this application should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs. 
At page 8 of the amendment filed December 8, 2021 Applicant has argued that the 
In response, first, it might be presumed that the invention is not a method of producing a “non-functional CAR” because what would be the point; still it is not clear what function, if any, the CAR that is produced by the claimed invention must have.  With regard to the transmembrane domain, it is only clear that whatever its structure it must be capable of spanning the plasma membrane of a cytotoxic cell.  It comprises “an artificial hydrophobic sequence”, but what is its structure?  It is not clear.  Presumably the transmembrane domain is a polypeptide comprising “an artificial hydrophobic sequence”, such that it is capable of traversing the plasma membrane of a cell, but again the CAR is not necessarily expressed by any cell and it is not clear what function, if any, it must have and consequently it is unclear how it might ever be determined if any given “transmembrane domain” is one that is suitably used to construct the CAR. 
Second, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
Third, although the specification discloses, for example, that an artificial hydrophobic sequence may function as a transmembrane domain and is suitably used to construct the CAR, it is not immediately evident which artificial hydrophobic sequences are those that are to be used or how these sequences are to be identified.  There is no one particularly identifying structural feature that is necessarily shared by members of the claimed genus of transmembrane domains or more particularly artificial hydrophobic sequences and it is submitted that the skilled artisan could not immediately envisage, recognize or distinguish those that are suitably used from those that are not.  The claims bid one skilled in the art to finish the inventive process by discovering the identities of at least a substantial number of transmembrane domains and more particularly artificial hydrophobic sequences, which are suitably used to construct CARs that function as See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).     
Here, too, it seems pertinent to once again remind Applicant that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
	Turning to other issues, again it is not clear how the CAR must function, but since the antigen specific binding region of the CAR binds to a tyrosine kinase growth factor receptor, and given the disclosure, if the CAR produced by the invention is intended to treat a type of cancer that expresses the receptor (e.g., a cancer of the blood or bone marrow such as a type of leukemia, as opposed to a “solid tumor”6) and if the CAR is to be expressed by a cytotoxic cell (e.g., a CD8+ cytotoxic T lymphocyte (CTL)),7 it is reasonable to question the value of using the CAR to treat the disease because, at the intended site of action of a cytotoxic cell expressing the CAR (i.e., the bloodstream), where the pH is the normal physiological pH, the CAR will bind with relatively lower affinity to its target.  To be clear, the leukemic cells (and the normal B cells) expressing a given 8) are present in the blood of the subject under normal physiological conditions; and therefore it would make little sense to attempt to target those cells using cytotoxic cells engineered to express a CAR that is expected to perform relatively poorly at pH 7.4.  It is only according to claim 48 that the cancer cell that expresses the tyrosine kinase growth factor receptor is a solid tumor, which might well have a microenvironment in which due to the relatively more acidic pH thereof the cytotoxic cells engineered to express the CAR might be found to provide an advantage.  Even so, since not every “solid tumor” is known to express any given tyrosine kinase growth factor receptor (e.g., a VEGFR39), it is not clear which solid tumors (if any) are to be treated using the CAR that is produced using the claimed invention or even a cytotoxic cell expressing the CAR, since, again, the specification does not describe the use of such a CAR or cytotoxic cell to treat any particular types of cancer, including solid tumors; and so, given these facts, it is submitted that the claimed invention cannot be practiced without the need to empirically determine which, if any, of the many different types of cancer are effectively treated using a CAR that is produced in accordance with the claims (i.e., one that bind with relatively lower affinity to its target at normal physiological pH such as the pH of the blood or lymph).  If, as the disclosure would suggest,10 a lymphoma is to be regarded as a “solid tumor”, if the lymphoma cells express a given tyrosine kinase growth factor receptor at their surfaces, which is recognized by the CAR produced using the claimed invention, then, at best, the specification describes a method for producing a CAR for treating a solid lymphoma expressing the tyrosine kinase growth factor receptor, but not any of a plurality of “solid tumors” or any given type of cancer, which does not form a solid tumor having a microenvironment exhibiting a relatively acidic pH at which the CAR binds to the tyrosine kinase growth factor receptor with relatively greater affinity (e.g., leukemia).    
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.
  
	So here, it is again submitted that if a CAR produced by the method of claim 27 were intended to be used to treat cancer, it appears that the only physiological condition that is likely to differentiate an intended site of action of a cytotoxic cell expressing the CAR from any other site in the body of a subject may be a solid poorly vascularized tumor, which due to anoxia must rely upon anaerobic metabolism, and therefore exists in a relatively more acidic microenvironment (i.e., the intratumoral pH is substantially lower than physiologic pH (7.4) at other sites within the body of the subject); and a “liquid” tumor (e.g., a leukemia expressing the tyrosine kinase growth factor receptor recognized by the CAR) is not likely to be present at a site in the body that exhibits “aberrant” pH.  Yet the claims are not limited to a method that for treating a solid tumor.
Furthermore even if it might be presumed that the method of claim 27 produces a CAR for use in treating cancer, and if it were further presumed that the CAR, if it were to be used in this manner, must be expressed by a cytotoxic cell (e.g., a CD8+ cytotoxic T lymphocyte (CTL)), it must again be pointed out that it is not any given cytotoxic cell11 expressing any given chimeric antigen receptor, which might be produced by the method 12 which is an inhibitory receptor comprising a cytoplasmic domain containing multiple ITIMs, will function to provide the cytotoxic cell with a mechanism by which it may be activated when binding to targeted cancer cells expressing a given tyrosine kinase growth factor receptor.  Then, too, as before explained, different types of intracellular signaling domains will not likely be suitably used to construct the CAR because different intracellular signaling domains function differently in different types of cytotoxic cells.  As an example FcRIIb is recognized as being an inhibitory Fc receptor; whereas FcRIIIa, for example, is an activating Fc receptor.  Accordingly binding of a CAR comprising an intracellular signaling domain of one or the other of these different Fc receptors will cause the transduction of a different signal.  Then, depending upon the types of cells that express CARs comprising such different intracellular signaling domains, binding of a CAR expressed by one type of cell (e.g., a T cell) to a targeted cell expressing a tyrosine kinase growth factor receptor (e.g., a cancer cell) may cause markedly different effects than those caused by ligation of the same CAR expressed when by a different type of cell (e.g., a NK cell).13  Here, because it would seem that if the CAR is to be RIIb is an inhibitory Fc receptor, but CD22 is also an inhibitory receptor.14  The point here is that one cannot simply mix and match different CARs comprising different intracellular signaling domains and different types of cytotoxic cells and expect to produce a cytotoxic cell that is effectively used to treat any given type of cancer in any given subject, if again the CAR produced by the claimed invention were intended for such use.  Given the lack of clarity and particularity with which the specification describes the claimed invention it is submitted that the claims merely invite the artisan of skill in the art to complete the inventive process and such a disclosure does not suffice to adequately describe the claimed invention so as to reasonably convey to the artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Turning briefly to again address claim 22, which recites the genetically engineered cytotoxic T cell is a naïve T cell, a central memory T cell, or an effector memory T cell, the specification does not describe these cells with any of the requisite clarity and particularity to reasonably convey to the skilled artisan their possession as of the filing date of this application so as to satisfy the written description requirement.  The specification merely describes the use of a population of T cells, which presumably includes, in particular, CD8-expressing cytotoxic T lymphocytes (CTLs); and while the population may well include other types of T cells (such as those listed by claim 22 or by per se.   
Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).  
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this instance it is submitted that the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 

14.	The rejection of claims 5-7, 9, 11, 18-23, 26, 27, 48, 50, and 51 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	At page 10 of the amendment filed December 8, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but are not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).

The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice15), it cannot be practiced without undue experimentation.
As discussed in the above rejection it is not evident how the CAR that is produced using the claimed invention is necessarily used and it follows that it is not clear how or why one would seek, then, to practice the claimed invention.  If, however, since claim 27 has been amended to expressly recite the transmembrane domain is “capable of 
Then, even if one were to find an antibody that binds to a given tyrosine kinase growth factor receptor on the surface of a cancer cell, which binds to the antigen with greater affinity at pH 6.0 and which binds with relatively poorer affinity at pH 7.4, and if one were to use the antibody as an antigen specific targeting region to construct a chimeric antigen receptor (CAR), which can be expressed by a cytotoxic T cell, for example, it may still be found that the cell expressing the CAR is not effective to treat a tumor comprised of cancer cells expressing the tyrosine kinase growth factor receptor.  There might be any number of reasons why and the art of cancer immunotherapy is very unpredictable.  So in this instance it is submitted that it is insufficient to merely express a sentiment akin to “wouldn’t it be nice if, ….”  However, even if one were to accept the invitation presented by the claims to venture to complete the inventive process, here, granting such broad claims would stifle the very purpose of the United States patent system: preserving incentives for continued innovations. 
Given the dearth of examples showing how a CAR or a cytotoxic cell expressing a See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
To satisfy the requirement the specification must teach one to make and use the claimed invention, which in this instance is a method for producing a chimeric antigen receptor (CAR), an expression vector comprising a nucleotide sequence encoding the CAR, and a genetically engineered cytotoxic cell comprising an expression vector comprising a nucleotide sequence encoding the CAR, as well as a composition comprising the CAR or a genetically engineered cytotoxic cell expressing the CAR without undue experimentation.  For the reasons discussed above it is submitted that this requirement has not been met since it in particular it is not clear how the claimed invention might ever be used without undue experimentation since the amount of guidance, direction, and exemplification disclosed by the specification would not have sufficiently enabled the skilled artisan to use the CAR produced by the claimed method or the cytotoxic cell expressing the CAR so produced at the time the application was filed without undue experimentation.   
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 6, 9, 11, 18-21, 26, 27, 48, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and U.S. Patent Application Publication No. 2014/0170159-A9.
	The claims are herein drawn to a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2), a tyrosine kinase growth factor receptor, for use in treating solid tumors expressing ErbB2, as well as a method according to claim 27 intended for use in producing the CAR expressed by the T cells.
	Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an  and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572). 
U.S. Patent Application Publication No. 2014/0170159-A9 (Wei et al.) teaches by virtue of the conditional activity of therapeutic antibodies in the tumor microenvironment and more particularly the increased binding affinity of the antibodies to target tumor-associated antigens at aberrant, relatively more acidic pH, which occurs in the tumor due to increased lactate concentrations resulting from increased anaerobic metabolism within the tumor, the antibodies exhibit enhanced anti-tumor inhibitory activities; see entire document (e.g., the abstract; and paragraphs [0440] and [0813]-[0815]).  Wei et al. teaches the tumor microenvironment may have a pH of 6.0 but may range from 5.6-6.8 depending upon lactate concentration and the extent of anaerobic metabolism within the tumor  (see, e.g., paragraphs [0009] and [0440]); whereas normal physiological pH in the non-tumor environment is typically 7.4 (see, e.g., paragraph [0009]).  Wei et al. teaches variants of parent antibodies or antigen binding fragments thereof are produced by creating libraries of structurally altered antibodies or fragments in which the amino acid sequence of the parent has been made different by amino acid substitutions, insertions, and/or deletions (see, e.g., paragraphs [0442] and [0624]).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to construct a CAR, as suggested by Zhao et al., for use in treating in a subject tumors that express human ErbB2, which are more likely to have a microenvironment exhibiting a relatively more acidic pH by altering the primary structure of a parent antibody (e.g., an scFv) or an antigen binding fragment of a 16  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to determine if the anti-cancer activity of a cytotoxic T cell expressing a CAR comprised of a parent antibody or antigen binding fragment thereof that binds to an epitope of ErbB2 may be improved by structural alterations to enhance the binding affinity of the CAR for ErbB2 within the relatively more acidic tumor microenvironment because if so then a cytotoxic T cell expressing a CAR comprised of the variant antibody or antigen binding fragment thereof having greater antigen binding affinity could exhibit greater therapeutic efficacy.  This might be expected for any number of reasons including, for example, lower levels of off-target cytotoxicity that would otherwise occur as the result of the binding of the cytotoxic cells to normal, non-tumor cells expressing ErbB2.  Because the variant antibody that binds with greater affinity to ErbB2 at acidic pH (e.g., 6.0) binds with lower affinity to ErbB2 at normal physiologic pH (7.4), the cytotoxic cells should be expected to bind more relatively more poorly to any normal cells expressing ErbB2, which are present at anatomic sites away from the sites at which the tumors exist.  As a consequence the cytotoxicity of the cells is directed against the targeted cancer cells and not against the normal cells.  It follows therefore that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to transfect autologous cytotoxic T cells obtained from the subject to be treated with an expression vector encoding the CAR having the greater binding affinity for ErbB2 at acidic pH and to administer to the subject an effective number of the genetically engineered cytotoxic T cells expressing the CAR, so as to treat the disease in the subject. 

19.	Claims 7, 18, 20, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and U.S. Patent Application Publication No. 2014/0170159-A9, as applied to claim 6, 9, 11, 18-21, 26, 27, 48, 50, and 51 above, and further in view of WO2013123061-A1.
	Here, in the interest of advancing prosecution, claim 7 is construed as being drawn to the method according to claim 27 in which the CAR is bispecific (i.e., it comprises two antigen specific targeting regions derived from antibodies or antigen binding fragments thereof (e.g., scFvs or Fabs) that bind to different target antigens).
Each of Zhao et al. and U.S. Patent Application Publication No. 2014/0170159-A9 (Wei et al.) teaches that which is set forth in the above rejection of claims 6, 9, 11, 18-21, 26, 27, 48, 50, and 51 under 35 U.S.C. 103, but neither expressly teaches the CAR is bispecific; in addition, neither Zhao et al. nor Wei et al. expressly teaches the cytotoxic cells are naïve T cells, central memory T cells, or effector memory T cells or NK cells.
WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jenson teaches a CAR that comprise an extracellular domain comprising two antigen specific targeting regions, each of which is derived from an antibody or an antigen binding fragment thereof, that bind to different target antigens (e.g., ErbB2 and another tumor-associated antigen expressed by tumor cells expressing ErbB2); see, e.g., claim 98.  Jensen teaches bispecific CARs are used advantageously to reduce the risk of therapeutic failures resulting from the rise of antigen loss escape variants (see, e.g., Summary of the Invention).  In addition, Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).  Furthermore Jensen teaches that the cytotoxic cells genetically engineered to express the CAR are modified T-cells, NK cells, hematopoietic stem cells, pluripotent embryonic stem cells or embryonic stem cells (see, e.g., Detailed Description of the Invention).    
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have produced a bispecific CAR, as prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method suggested by the combination of the teachings of Zhao et al. and Wei et al. using a population of T cells engineered to express the CAR, which include any one or more of naïve T cells, central memory T cells, effector memory T cells, or alternatively a NK cell that has been genetically engineered to express the CAR.

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

21.	Claims 6, 9, 11, 18-21, 26, 27, 48, 50, and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,513,699 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74). 
	The claims of U.S. Patent No. 10,513,699 are drawn to a method of producing a conditionally active biologic protein, the method comprising: (i) selecting a wild-type biologic protein; (ii) evolving DNA which encodes the wild-type biologic protein using one or more evolutionary techniques to create mutant DNAs; (iii) expressing the mutant DNAs in a mammalian cell production host to obtain mutant proteins; (iv) subjecting the mutant proteins and the wild-type protein to an assay under a normal physiological condition and to an assay under an aberrant condition; (v) selecting a conditionally active biologic protein from the mutant proteins expressed in step (iii) which exhibit a decrease in activity in the assay at the normal physiological condition compared to a same activity in the assay under the aberrant condition; and (vi) producing the conditionally active biologic protein in the same mammalian cell production host as used in step (iii) (claim 1), wherein the conditionally active biologic protein exhibits both (a) a decrease in activity in the assay at the normal physiological condition compared to the wild-type protein, and (b) an increase in activity in the assay under the aberrant condition compared to the wild-type protein (claim 2), wherein the conditionally active biologic protein is an antibody (claims 3 and 4) or more particularly a multispecific antibody having binding affinities for at least two different epitopes (claim 8), wherein the physiological condition is pH (claim 12), wherein the evolving step comprises a technique selected from the group consisting of PCR, error-prone PCR, shuffling, oligonucleotide-directed mutagenesis, assembly PCR, sexual PCR mutagenesis, in vivo mutagenesis, cassette mutagenesis, recursive ensemble mutagenesis, exponential ensemble mutagenesis, site-specific mutagenesis, gene reassembly, gene site saturated mutagenesis, in vitro mutagenesis, ligase chain 
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572). 
In view of the teachings of Zhao et al., it is submitted that the claimed invention would be seen as an obvious variation of the subject matter claimed in the patent.  This is because although the claims of the patent do not specify the nature or structure of the CAR, Zhao et al. teaches the use of a CAR to produce cytotoxic T cells comprising a CAR that binds specifically to a tyrosine kinase growth factor receptor (i.e., ErbB2 (HER2)) for use in treating tumors expressing ErbB2, wherein the CAR comprises an extracellular domain comprising an scFv that specifically binds to ErbB2, a transmembrane domain, and an intracellular signaling domain comprises an activating domain derived from the CD3 intracellular signaling domain and at least one co-stimulatory signaling domain (e.g., the cytoplasmic domain of 41BB (CD137)).  

22.	Claims 6, 7, 9, 11, 18-23, 26, 27, 48, 50,and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 10,513,699 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1. 
	The claims of U.S. Patent No. 10,513,699 are drawn to a method of producing a conditionally active biologic protein, the method comprising: (i) selecting a wild-type biologic protein; (ii) evolving DNA which encodes the wild-type biologic protein using one or more evolutionary techniques to create mutant DNAs; (iii) expressing the mutant DNAs in a mammalian cell production host to obtain mutant proteins; (iv) subjecting the mutant proteins and the wild-type protein to an assay under a normal physiological condition and to an assay under an aberrant condition; (v) selecting a conditionally active biologic protein from the mutant proteins expressed in step (iii) which exhibit a decrease in activity in the assay at the normal physiological condition compared to a same activity in the assay under the aberrant condition; and (vi) producing the conditionally active biologic protein in the same mammalian cell production host as used in step (iii) (claim 1), wherein the conditionally active biologic protein exhibits both (a) a decrease in activity in the assay at the normal physiological condition compared to the wild-type protein, and (b) an increase in activity in the assay under the aberrant condition compared to the wild-type protein (claim 2), wherein the conditionally active biologic protein is an antibody (claims 3 and 4) or more particularly a multispecific antibody having binding affinities for at least two different epitopes (claim 8), wherein the physiological condition is pH (claim 12), wherein the evolving step comprises a technique selected from the group consisting of PCR, error-prone PCR, shuffling, oligonucleotide-directed mutagenesis, assembly PCR, sexual PCR mutagenesis, in vivo mutagenesis, cassette mutagenesis, recursive ensemble mutagenesis, exponential ensemble mutagenesis, site-specific mutagenesis, gene reassembly, gene site saturated mutagenesis, in vitro mutagenesis, ligase chain reaction, oligonucleotide synthesis and combination thereof (claim 14), wherein said method further comprises a step of integrating the conditionally active biologic protein into a chimeric antigen receptor (CAR) as an antigen specific targeting region (claim 19).  In addition, claim 24 is drawn to a CAR comprising the conditionally active biologic protein; and claim 25 is drawn to a cytotoxic cell comprising the CAR.
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an  and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572). 
WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jenson teaches a CAR that comprise an extracellular domain comprising two antigen specific targeting regions, each of which is derived from an antibody or an antigen binding fragment thereof, that bind to different target antigens (e.g., ErbB2 and another tumor associated antigen that is expressed or overexpressed by a tumor expressing ErbB2); see, e.g., claim 98.  Jensen teaches bispecific CARs are used advantageously to reduce the risk of therapeutic failures resulting from the rise of antigen loss escape variants (see, e.g., Summary of the Invention).  In addition, Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, and effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).  Furthermore Jensen teaches that the cytotoxic cells genetically engineered to express the CAR are modified T-cells, NK cells, hematopoietic stem cells, pluripotent embryonic stem cells or embryonic stem cells (see, e.g., Detailed Description of the Invention).    
In view of the teachings of Zhao et al. and Jensen, it is submitted that the claimed invention would be seen as an obvious variation of the subject matter claimed in the patent.  This is because although the claims of the patent do not specify the nature or structure of the CAR, Zhao et al. teaches the use of a CAR to produce cytotoxic T cells comprising a CAR that binds specifically to a tyrosine kinase growth factor receptor (i.e.,  intracellular signaling domain and at least one co-stimulatory signaling domain (e.g., the cytoplasmic domain of 41BB (CD137)).  This is also because Jensen teaches the CAR is bispecific and that the cytotoxic cells are or include T cells or more particularly naïve T cells, central memory T cells, and/or effector memory T cells or NK cells.   

23.	Claims 6, 7, 9, 11, 18-21, 23, 26, 27, 48, 50, and 51 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No. 16/053,166 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74).
The claims of the copending application are drawn to a method for producing a chimeric antigen receptor (CAR) comprising at least one antigen specific targeting region, a transmembrane domain and an intracellular signaling domain, said method comprising the steps of generating the at least one antigen specific targeting region from a parent protein or a domain thereof that binds specifically with a target antigen, by evolving the DNA which encodes the parent protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition (a normal pH) and to an assay under an aberrant condition within a tumor microenvironment; and selecting a conditionally active antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition (pH in the range of 7.2-7.6) compared to same activity of the mutant polypeptide in the assay under the aberrant condition or more particularly within a tumor microenvironment, wherein the antigen specific targeting region is an antibody or a fragment of an antibody or a multispecific antibody; a CAR produced by said method; a genetically engineered cytotoxic cell comprising a nucleotide sequence encoding the CAR, which is a T cell or an NK cell or a macrophage, and a method for treating cancer in a subject comprising administering to the subject the genetically 
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
Thus is would have been obvious to produce a CAR that specifically binds ErbB2 (HER2) for use in treating tumors expressing ErbB2.
Then, apart from the binding specificity of the CAR, it appears that the most overt difference between the instant claims and the copending claims is that according to the instant claims the antigen specific targeting region that has been evolved from a parent protein or domain thereof to exhibit, when compared to the antigen target binding activity of the parent protein or domain thereof, increased antigen target binding activity under the aberrant physiological condition.  However because it is the physiological condition at the site of action of the CAR that is aberrant, it would only be sensible to produce a CAR comprising an antigen specific targeting region that has been evolved from a parent protein or domain thereof to exhibit, when compared to the antigen target binding activity of the parent protein or domain thereof, enhanced antigen target binding activity under the aberrant physiological condition (and not just an antigen targeting region that has been evolved from a parent protein or domain thereof to exhibit, when compared to the antigen target binding activity of the parent protein or domain thereof, decreased binding activity under a normal physiological condition at a site of administration of the CAR to a subject (e.g., at a normal physiological pH)). This is because it was as of the effective 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 6, 7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No. 16/053,166 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1.  
The claims of the copending application are drawn to a method for producing a chimeric antigen receptor (CAR) comprising at least one antigen specific targeting region, a transmembrane domain and an intracellular signaling domain, said method comprising the steps of generating the at least one antigen specific targeting region from a parent protein or a domain thereof that binds specifically with a target antigen, by evolving the DNA which encodes the parent protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition (a normal pH) and to an assay under an aberrant condition within a tumor microenvironment; and selecting a conditionally active antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition (pH in the range of 7.2-7.6) compared to same activity of the mutant polypeptide in the assay under the aberrant condition or more particularly within a tumor microenvironment, wherein the antigen specific targeting region is an antibody or a fragment of an antibody or a multispecific antibody; a CAR produced by said method; a genetically engineered cytotoxic cell comprising a nucleotide sequence 
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, and effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).  
In view of the teachings of Zhao et al. and Jensen, it is submitted that the claimed invention would be seen as an obvious variation of the subject matter claimed in the patent.  This is because Zaho et al. teaches treating tumors expressing ErbB2 (HER2) using cytotoxic cells genetically engineered to express a human ErbB2-specifc CAR.  This is also because Jensen the cytotoxic cells are or include T cells or more particularly naïve T cells, central memory T cells, and/or effector memory T cells.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 6, 7, 9, 11, 18-21, 26, 27, 48, 50, and 51 are rejected on the ground of s 1-25 of U.S. Patent No. 11,111,288 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1. 
	The claims of U.S. Patent No. 11,111,288 are drawn to a method for producing a chimeric antigen receptor (CAR) comprising at least one antigen specific targeting region (e.g., a single chain antibody), a transmembrane domain, and an intracellular signaling domain comprising a cytoplasmic signaling domain of a CD3 and at least one co-stimulatory intracellular signaling domain (e.g., the co-stimulatory domain of CD28), said method comprising the steps of generating the at least one antigen specific targeting region from a parent or wild-type protein or a domain thereof that binds specifically with a tumor specific target antigen, by evolving the DNA which encodes the parent or wild type protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition and to an assay under an aberrant condition that deviates from the normal physiological condition; and selecting the at least one antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition compared to the activity in the assay under the aberrant condition, wherein the target antigen is expressed on the surface of a cancer cell, wherein the condition is pH and the aberrant pH is in the range of about 6.0 to about 6.8, the normal physiologic pH is in the range from about 7.0 to about 7.8; a CAR produced by this method; and a genetically engineered cytotoxic cell comprising a nucleotide encoding the CAR.  The target antigen according to the claims is a tyrosine kinase growth factor receptor or more particularly Axl or ROR2.
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2), a tyrosine kinase growth factor receptor that is overexpressed on the surface of certain tumor cells; see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv  and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
Thus, Zhao et al. provides incentive to replace the antigen specific targeting region of the CAR according to the claims with one that binds to a tyrosine kinase growth factor receptor or more particularly ErbB2 (HER2).  
The cytotoxic cell according to the claims is not necessarily a T cell or more particularly a naïve T cell, a central memory T cell, and an effector memory T cell; nor is it necessarily an NK cell.   
Nevertheless, WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, and effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).
Thus, Jensen provides incentive to use T cells or more particularly a population of T cells comprising  naïve T cells, central memory T cells, and effector memory T cells or NK cells as the cytotoxic cells to be genetically engineered to express the CAR and administered to the subject so as to treat the cancer expressing ErbB2 in the subject.
Otherwise, apart from the identity of the target antigen, it appears that the most overt difference between the instant claims and the claims of the patent is that according to the instant claims the antigen specific targeting region that has been evolved from a parent protein or domain thereof to exhibit, when compared to the antigen target binding activity of the parent protein or domain thereof, increased antigen target binding activity under the aberrant physiological condition.  However because it is the physiological condition at the site of action of the CAR that is aberrant, it would only be sensible to produce a CAR comprising an antigen specific targeting region that has been evolved .

26.	Claims 6, 7, 9, 11, 18-21, 26, 27, 48, 50, and 51 are directed to an invention not patentably distinct from claims 1-25 of commonly assigned U.S. Patent No. 11,111,288.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 11,111,288, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

27.	Claims 6, 7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 5-8, 10-13, and 16-22 of copending Application No. 15/052,487 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1.  
The claims of the copending application are drawn to a chimeric antigen receptor (CAR) and a method for producing a chimeric antigen receptor (CAR), wherein said CAR comprises at least one antigen specific targeting region, a transmembrane domain and an intracellular signaling domain, said method comprising the steps of generating the at least one antigen specific targeting region from a parent protein or a domain thereof that binds specifically with a target antigen, by evolving the DNA which encodes the parent protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition (a normal pH) and to an assay under an aberrant condition within a tumor microenvironment; and selecting a conditionally active antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition compared to same activity of the mutant polypeptide in the assay under the aberrant condition or more particularly within a tumor microenvironment, wherein the antigen specific targeting region is an antibody or a fragment of an antibody; and a genetically engineered cytotoxic cell comprising a nucleotide sequence encoding the 
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, and effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).  
In view of the teachings of Zhao et al. and Jensen, it is submitted that the claimed invention would be seen as an obvious variation of the subject matter claimed in the patent.  This is because Zhao et al. teaches treating tumors expressing ErbB2 (HER2) using cytotoxic cells genetically engineered to express a human ErbB2-specifc CAR.  This is also because Jensen the cytotoxic cells are or include T cells or more particularly naïve T cells, central memory T cells, and/or effector memory T cells.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	Claims 6, 7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-15, 17, 18, 20, and 25-28 of copending Application No. 16/670,506 in view J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1.  
The claims of the copending application are drawn to a chimeric antigen receptor (CAR) and a method for producing a conditionally active biological protein or more particularly an antibody (for use in constructing the CAR), said method comprising the steps of generating the at least one antigen specific targeting region from a parent protein or a domain thereof that binds specifically with a target antigen, by evolving the DNA which encodes the parent protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition (a normal pH) and to an assay under an aberrant condition within a tumor microenvironment; and selecting a conditionally active antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition compared to same activity of the mutant polypeptide in the assay under the aberrant condition or more particularly within a tumor microenvironment, wherein the antigen specific targeting region is an antibody or a fragment of an antibody; and a genetically engineered cytotoxic cell comprising the CAR. 
Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jensen Detailed Description of the Invention).  
In view of the teachings of Zhao et al. and Jensen, it is submitted that the claimed invention would be seen as an obvious variation of the subject matter claimed in the patent.  This is because Zhao et al. teaches treating tumors expressing ErbB2 (HER2) using cytotoxic cells genetically engineered to express a human ErbB2-specifc CAR.  This is also because Jensen the cytotoxic cells are or include T cells or more particularly naïve T cells, central memory T cells, and/or effector memory T cells.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.	Claims 6, 7, 9, 11, 18-21, 26, 27, 48, 50, and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,513,699 in view of Zhao et al. (J. Immunol. 2009 Nov 1; 183 (9): 5563-74) and WO2013123061-A1.  
	The claims of U.S. Patent No. 10,513,699 are drawn to a chimeric antigen receptor (CAR) comprising a conditionally active biologic molecule (antibody) and a method for producing the conditionally active biologic molecule (antibody), said method comprising the steps of generating the at least one antigen specific targeting region from a parent or wild-type protein or a domain thereof that binds specifically with a tumor specific target antigen, by evolving the DNA which encodes the parent or wild type protein or a domain thereof using one or more evolutionary techniques to create mutant DNAs; expressing the mutant DNAs to obtain mutant polypeptides; subjecting the mutant polypeptides to an assay under a normal physiological condition and to an assay under an aberrant condition that deviates from the normal physiological condition; and selecting the at least one antigen specific targeting region from the mutant polypeptides expressed, which exhibits a decrease in activity in the assay at the normal physiological condition compared to the activity in the assay under the aberrant condition and an increase in activity in the assay under the aberrant condition compared to the wild-type or parent protein, wherein the condition is pH; and a genetically engineered cytotoxic cell comprising the CAR.

Even so, Zhao et al. teaches a composition comprising a population of genetically engineered peripheral blood lymphocytes (including T cells) transduced with an expression vector encoding a chimeric antigen receptor (CAR) comprising an extracellular antigen binding domain that specifically binds to human ErbB2 (HER2); see entire document (e.g., the abstract; and pages 5564 and 5565).  Zhao et al. teaches a CAR comprising an extracellular domain comprising a single chain Fv antibody (scFv) derived from a humanized anti-human ErbB2 antibody, a hinge region (spacer domain) and transmembrane domain derived from human CD8, and an intracellular signaling domain comprising an activating domain derived from human CD3 and a costimulatory signaling domain comprising cytoplasmic signaling domains of human CD28 and human 4-1BB; see, e.g., the abstract.  Zhao et al. teaches the genetically engineered cells are effectively used to suppress tumor growth in subjects in which the tumor cells express human ErbB2 (see, e.g., the abstract; and Figure 7 at page 5572).  
Thus, Zhao et al. provides incentive to produce a conditionally active biologic molecule (antibody) that binds to human ErbB2 (HER2) for use as the antigen specific targeting region of the CAR.  
The cytotoxic cell according to the claims is not necessarily a T cell or more particularly a naïve T cell, a central memory T cell, and an effector memory T cell; nor is it necessarily an NK cell.   
Nevertheless, WO2013123061-A1 (Jensen) teaches bispecific chimeric antigen receptors (CARs) and therapeutic uses thereof; see entire document (e.g., the abstract).  Jensen teaches the cytotoxic cells that are genetically engineered to express the CAR are or include naïve T cells, central memory T cells, and effector memory T cells, or a combination thereof (see, e.g., Detailed Description of the Invention).
Thus, Jensen provides incentive to use T cells or more particularly a population of T cells comprising  naïve T cells, central memory T cells, and effector memory T cells or NK cells as the cytotoxic cells to be genetically engineered to express the CAR, which is understood to be intended for use in treating a cancer expressing ErbB2 (HER2) in the subject, and which accordingly is administered to the subject so as to treat the cancer expressing ErbB2 (HER2) in the subject.
.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
30.	Claims 5-7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 5-7, 9, 11, 18-23, 26, 27, 48, 50, and 51 are indefinite because claim 27 actually recites, “capable of spanning the plasma membrane of the cytotoxic cells”, where there is no antecedent basis found in the language of the claim to support the recitation of the limitation, “the cytotoxic cells”.  It is unclear to which cytotoxic cells the claim is directed.


Conclusion
31.	No claim is allowed.


32.	As before noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. Biol. Chem. 2005 Jan 7; 280 (1): 607-17) teaches the in vitro antibody evolution of an anti-CD22 antibody (i.e., the development of an anti-CD22 having relatively increased binding affinity by screening a phage display library of mutational variants of an anti-CD22 antibody in which the amino acid sequences of the complementarity determining regions (CDRs) were altered by random amino acid substitutions).
	Igawa et al. (mAbs. 2011; 3 (3): 243-52) teaches engineering the variable regions of therapeutic IgG antibodies to, e.g., produce an antibody variant that exhibits decreased antigen binding affinity under relatively acidic conditions.
	Ducancel et al. (mAbs. 2012; 4 (4): 445-57) teaches engineering the variable regions of therapeutic IgG antibodies to, e.g., produce an antibody variant that exhibits pH-dependent binding properties.
	Daugherty et al. (Proc. Natl. Acad. Sci. USA. 2000 Feb 29; 97 (5): 2029-34) teaches quantitative analysis of the effect of the mutation frequency on the affinity maturation of scFv antibodies and reports that it was possible to acquire variants exhibiting increased binding affinity; Daugherty et al. discloses that their results indicate that functional clones occur at an unexpectedly high frequency in hypermutated libraries, gain-of-function mutants are well represented in such libraries, and the majority of the scFv mutations leading to higher affinity correspond to residues distant from the binding site. 
	U.S. Patent Application No. 2014/0271617-A1 teaches engineering antibodies to variants that exhibits pH-sensitive binding.
	Dumbaca et al. (MAbs. 2011 Jul-Aug; 3 (4): 376-86) teaches engineering an antibody to eliminate off-target binding. 
Devanaboyina et al. (MAbs. 2013 Nov-Dec; 5 (6): 851-59) teaches the development of antibodies exhibiting pH-dependent binding activity.
He et al. (Ther. Deliv. 2013 Dec; 4 (12): 1499-510) reviews pH-sensitive drug-delivery systems for tumor targeting.
Song C.W., Griffin R., Park H.J. (2006) Influence of Tumor pH on Therapeutic Response. In: Teicher B.A. (eds.) Cancer Drug Resistance. Cancer Drug Discovery and Development. Humana Press; pp. 1-22) teaches the intratumoral microenvironment is 
Igawa et al. (Nat. Biotechnol. 2010; 28: 1203-7) teaches engineered antibodies exhibiting pH-dependent antigen binding.
Vincent et al. (Biotechnol. J. 2012; 7: 1444-50) reviews current strategies in antibody engineering and the production of antibodies exhibit pH-dependent antigen binding.
Kong et al. (Clin. Cancer Res. 2012 Nov; 18 (21): 5949-60) teaches the development of a CAR comprising an antibody that selectively binds to cancer cells without binding to normal cells also expressing an antigen to which the CAR is capable of binding.
WO9936569-A1 teaches a method for producing variants of an antibody that exhibit increased or decreased binding affinity for an antigen and/or conditional antigen binding activity.
U.S. Patent No. 9,388,246 teaches antibodies that bind to an antigen with greater affinity under acidic conditions.
U.S. Patent No. 9,683,985 teaches methods for assessing and identifying or evolving conditionally active therapeutic antibodies (e.g., antibodies that bind preferentially to an antigen under acidic conditions).
U.S. Patent Application Publication No. 2014/0170159-A9 teaches variants of an antibody that exhibit pH-dependent changes in antigen binding affinity.
Haso et al. (Blood. 2012; 120 (21): Abstract 2611; pp. 1-6) teaches a high activity anti-CD22 CAR targeting B cell leukemia.
Haso et al. (Blood. 2013; 122 (21): Abstract 1431; pp. 1-6) teaches a high activity anti-CD22 CAR targeting B cell leukemia.
Tannock et al. (Cancer Res. 1989; 49: 4373-84) teaches the acid pH in tumors should be therapeutically exploited.
U.S. Patent No. 9,683,985 teaches a method for producing an evolved conditionally active therapeutic antibody that exhibits relatively greater antigen binding affinity at a low (acidic) pH for use in treating solid tumors.
U.S. Patent No. 9,902,948 teaches library-based methods for introducing molecular switch functionality into therapeutic antibodies such that the resultant variant 
U.S. Patent Application Publication No. 2013/0266579-A1 teaches by virtue of the conditional activity of therapeutic antibodies in the tumor microenvironment and more particularly the increased binding affinity of the antibodies to target tumor-associated antigens at aberrant, relatively more acidic pH, which occurs in the tumor due to increased lactate concentrations resulting from increased anaerobic metabolism within the tumor, the antibodies exhibit enhanced anti-tumor inhibitory activities.
U.S. Patent Application Publication No. 2013/0203609-A1 teaches methods for use in identifying therapeutic proteins having altered activity at low pH in tumor microenvironments.
 U.S. Patent Application Publication No. 2015/0071923-A1 teaches modified therapeutic antibodies that exhibit greater antigen binding activities in a tumor environment at a relatively low (acidic) pH.
U.S. Patent Application Publication No. 2017/0002061-A1 teaches modified therapeutic antibodies that exhibit greater antigen binding activities in a tumor environment at a relatively low (acidic) pH, which are produced by screening libraries of structural variants of a parent antibody.
Long et al. (Oncoimmunology. 2013 Apr 1; 2 (4): e23621; pp. 1-3) teaches CD22 is an attractive target for immunotherapy using genetically engineered CAR-T cells that specifically bind to CD22.
Newly cited, Wang et al. (Gene Ther. 2013 Oct; 20 (10): 970-8) teaches the development of human VEGFR-1-specific CAR-T cells for use in treating tumors expressing VEGFR-1.


33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 


34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It might be presumed that the evolving step “results” in (i.e., produces) a mutant DNA, which encodes mutant antibodies or antibody fragments, but this step would not be understood to produce “a mutant antibody or antibody fragment containing the chimeric antigen receptor”, whatever that may be. 
        2 See M.P.E.P. § 2172 (II).
        3 Claim 27 actually recites, “capable of spanning the plasma membrane of the cytotoxic cells”, but there is no antecedent basis found in the language of the claim to support the recitation of the limitation, “the cytotoxic cells”.
        4 Most naturally occurring transmembrane domains are -helical; however there are examples of some that form -barrels.
        
        5 Notably according to the disclosure in paragraph [000156] the CAR comprises an extracellular spacer domain that is “a hydrophobic region” positioned between the antigen and the transmembrane domain, which is important because it facilitates proper folding of the CAR.  Even so, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
        6 See the disclosure in paragraph [000329] at page 85 of the specification, which describes “solid tumors” and compare that description to the description of “hematologic cancers”, which are cancers of the blood or bone marrow (e.g., leukemia), in paragraph [000328].
        
        7 As noted above, claim 27 has been amended to expressly recite the transmembrane domain is “capable of spanning the plasma membrane of the cytotoxic cells” and therefore it might be presumed that the CAR that is produced by the claimed invention is a CAR that is to be expressed by a cytotoxic cell.
        
        8 At page 79 the specification discloses that exemplary tyrosine kinase growth factor receptors include VEGF receptors, some of which are known to be expressed by leukemia cells.
        
        9 Petrova et al. (Cancer Cell. 2008 Jun; 13 (6): 554-6) teaches “VEGFR-3 expression by cultured cancer cells and neoplastic cells in most solid tumors is negligible” (page 555) and largely restricted to blood and lymph; see entire document (e.g., the abstract).
        
        10 See the disclosure in paragraph [000329] at page 85 of the specification, which lists sarcomas, carcinomas and lymphomas as solid tumors.
        11 Notably a “cytotoxic cell” is defined by the specification to mean any cell that can injure or destroy invading microorganisms, tumor cells or other diseased tissue cells (paragraph [00056] at page 12 of the specification).  Although intended to include NK cells, for example, the cytotoxic cell is not necessarily an immune cell or any particular type of immune cell.
        
        12 According to claim 27, the CAR comprises an intracellular signaling domain comprising a cytoplasmic signaling domain of CD22; and notably at page 37 the specification discloses that in some embodiments the intracellular signaling domain of the CAR comprises a cytoplasmic signaling domain of CD22.
        
        13 Notably according to claim 23, the cytotoxic cell is not necessarily a T cell and might instead be any of an NK cell, a neutrophil, an eosinophil, a basophil, a B cell, a macrophage, and a LAK cell; and yet it does not appear that the specification adequately describes the practice of the claimed invention using any of such very different types of “cytotoxic cells”.  It is submitted that the design of a chimeric antigen receptor that can transform each of the different types of cells listed by claim 23 is by no means trivial.  Moreover the art of transforming some of these cells (e.g., eosinophils) into therapeutic agents by transfecting the cells with chimeric antigen receptors is still very much in its infancy.  Notably a “CAR-macrophage” was only last year first described in the non-patent literature; see Zhang et al. (J. Hematol. Oncol. 2020 Nov 11; 13 (1): 153; pp. 1-5).  The specification, which does not describe the claimed invention with any of the requisite clarity and particularity necessary, would not reasonably convey to the skilled artisan Applicant’s possession of thereof as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  It does not, for example, teach one to produce CAR-macrophages such as those that have been described by Zhang et al. (supra).  Moreover the specification fails to describe the structures of the particular CARs that may be produced using the claimed invention, which are to be used to transform each of the different types of cells to which claim 23 refers into therapeutic agents.  These CARs cannot be immediately envisaged given the disclosure and certainly it is not sufficient to describe these CARs as comprising an extracellular binding domain derived from an antibody or antigen binding fragment thereof that binds to any given tyrosine kinase growth factor receptor, any given transmembrane domain, and any given intracellular signaling domain, which comprises one of the cytoplasmic signaling domains listed by claim 27.  The reasons why this is the case have been discussed.   
        
        14 See, e.g., Jellusova et al. (Front. Immunol. 201; 2: 96; pp. 1-14); see entire document (e.g., the abstract).
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        16 Though according to Wei et al. the tumor microenvironment may have a pH within the range of 5.6-6.8, it would have been obvious to consider the tumor microenvironment as having a pH of 6.9 (as recited in the alternative by claim 50) since clearly this pH value falls below the normal physiologic pH of 7.4, which is typically found in non-tumor environments.